 540DECISIONSOF NATIONALRichardM.Brown,D.O. and Donald R. Janower,D.O., a Co-Partnership d/b/a Park General ClinicandLocal 79, Service Employees InternationalUnion,AFL-CIO. Case 7-CA-11533June 17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn February 28, 1975, Administrative Law JudgeMichael O. Miller issued the attached Decision inthisproceeding.Thereafter, the Respondent andGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified' herein.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,RichardM.Brown,D.O. -and Donald R.Janower, D.O., a Co-Partnership d/b/a Park Gener-alClinic,Detroit,Michigan,itsagents,successors,and assigns, shall take the action set forth in the saidrecommendedOrder, as so modified:1.Substitutethe following for paragraph 2(a):"(a)Offer to Joan Stein immediate and fullreinstatementto her former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to her seniority or other rights andprivileges previously enjoyed, and make her wholefor any loss ofearningsshe may have suffered by thereasonof the discriminationagainsther in themannerset forth in the section of this Decisionentitled `The Remedy: "2.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent has excepted to certain credibility findings made bythe AdministrativeLaw Judge.It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clearpreponderance of all of the relevantevidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951). We havecarefullyexamined the recordand find no basis forreversing his findings.218 NLRB No. 78LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discrimi-nate against any of you in order to prevent yourexercise of the right to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection. Nor will we bysuch action discourage membership in or activi-tieson behalf of Local 79, Service EmployeesInternationalUnion, AFL-CIO, or any otherlabor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in theexercise of your right to form, join, or assist theabove-named Union or any labor organization, tobargain collectively with representatives of yourown choosing, or to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection or to refrainfrom any and all such activities.WE WILL offer Joan Stein immediate and fullreinstatement to her former job or, if that job nolonger exists, to a 'substantially equivalent one,with backpay.RICHARD M. BROWN,D.O. AND DONALD R.JANOwER, D.O., A CO-PARTNERSHIP D/B/APARK GENERAL CLINICDECISIONMICHAEL O. MILLER, Administrative Law Judge: Thiscase was tried before me at Detroit, Michigan, on January17 and 18, 1975, based upon a charge filed and servedupon Respondent on October29 and30, 1974, respective-ly, anda complaint which issued on December 9, 1974.The complaint alleged that Respondent had engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act. A brief from Respondent has beenreceived and duly considered.Upon the entire record in this case including myobservation of the witnesses and their demeanor, I makethe following: PARK GENERAL CLINIC541FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRichard M. Brown, D.O.1 and Donald R. Janower, D.O.,a Co-Partnership d/b/a Park General Clinic, hereinafterreferred to as the employer or Respondent, is engaged inthe Detroit, Michigan, area in the operation of proprietaryhealth care clinics and the rendering of osteopathicmedical servicestopatients.During the year endingDecember 31, 1973, a representative period, Respondent inthe course and conduct of its business operations receivedgross revenues in excessof $750,000 from the rendering ofmedical careand other patient services. A substantial butunspecified portion of the clinic's income was receivedfrominsurancecompanies and governmental health careprograms.During the same period of time, Respondentpurchased and received drugs and medical supplies valuedin excessof $25,000, in excessof $15,000 of which werereceived directly from points outside the State of Michigan.The complaint alleges, Respondent admits, and I find thatit isan employer engaged incommercewithin the meaningof Section 2(6) and (7) of the Act and that it will effectuatethe policies of the Act to assert jurisdiction herein?H. THE LABOR ORGANIZATION ]INVOLVEDmedical care on an out-patient basis and are staffed bydoctors of osteopathy,medical assistants,X-ray techni-cians,receptionists, and clerical employees:Stein was amedical assistant.Stein continued her employment with Park General untilJuly 27, 1974,3 at which time she left her employmentbecause of the imminent birth of a child.Prior to her separation from Park General in July 1974,Stein had been working 12 hours per week at an hourlyrate of $3.85 per hour. However, she was being paid for 15hours per week. Substantial conflicting testimony wasoffered concerning the origin and propriety of Steinreceiving and accepting pay for these extra 3 hours. Onehour's pay, it appears, was added by her employer becauseof a babysitting problem. The other 2 hours merelyappeared on Stein's check atsometimein the past and wasassumed by her to be a raise in her weekly remuneration.The employer contended that the last 2 hours had beenmistakenly included in her pay. Other than concluding thatthe additional 2 hours pay given to Stein prior to July 27,1974, was in fact regularly included in her pay but was notintentionally so given, I make no findings concerning thepropriety of Stein's receipt of these monies.4The complaintalleges,Respondent admits, and I findthat Local 79, Service Employees International Union,AFL-CIO, herein the Union, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The IssuesThe issues herein, simply stated, are whether Respondentdischarged JoanStein, itsemployee, because she hadengaged inunion activity or other concerted activity forthe mutual aid and benefit of employees, which conduct isprotected under Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended, herein the Act. Asdiscussed in more detailinfra,I find that General Counselhas established, by a preponderance of the evidence, thatJoan Stein was discharged because she enlisted the aid ofanother employee in support of a grievance. This, I find,was an activity protected by the Act, and her discharge wastherefore a violation of Section 8(a)(1) of the Act. I alsofind that the discharge was the result of Mrs. Stein's unionactivity, and thus constituted a violation of Section 8(a)(3).B.Introduction- the Factual SettingJoan Stein first became employed by Respondent at itsLincoln Park Clinic in June of 1970. Lincoln Park is one ofsix clinicsin the Detroit, Michigan, area owned by DoctorsBrown andJanower. The clinics provide osteopathic1Doctor of Osteopathy.2Quoin and RamstadClinic,173 NLRB 1185 (1968).3 All dateshereinafterare 1974.*Respondent did not contend that it terminated Mrs. Stein because shehad been dishonest in acceptingthesemonies.Moreover,a resolution of thisissue is not relevantto the credibilitydeterminations herein, because, evenassuming,arguendo,that it was improperfor Stem toaccept these monies,C.Mrs.Stein'sReturn toPark GeneralMost unfortunately, the child born to Mrs. Stein inAugust did not long survive its birth. Mrs. Stein decided toreturn to work. On October 14, Stein and her husbandwent to Respondent's office and talked with Dr. Brown,who approved her request to return as of October 21.Following her conversation with Dr. Brown, Mrs. Steinand her husband went to the office of Mervin Sternberg,Respondent's business manager.They discussed her returnto work and Mrs. Stein described the manner in which herpriorwages had been computed. She stated that sheexpected to continue to be so paid and offered thealternatives of a raise in her hourly rate of pay or acontinuation of her pay on the same basis as she hadreceived it prior to July 1974. Sternberg stated that this wasthe first he had heard of this arrangement, that he wouldlook into it, and that he would work it out.After thismeeting,Sternberg began an inquiry todetermine what Stein's pay had been and for how manyhours she had been paid per week during the prior periodof employment. He determined that in, fact she had beenpaid for 3 hours more per week than she had beenworking.5such conduct falls short of the conviction of a felony or misdemeanoramounting tocrimenfalserequired to discredit a witness.N.LR.B. v.Baldwin LocomotiveWorks,128 F.2d 39 (C.A. 3, 1941).5 Contrary toRespondent's contention in his brief,the record does notreflect that Sternberg was told,at that time,thatDr. Janower and Dr.Brown would not authorize payment of more than 12 hours'pay for 12hours' work. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDD.The Events of the Week of October 21 ThroughOctober 25, 1974Joan Stein returnedto work on Monday, October 21.That morning she had the first of a week-long series ofconversations with Sternberg concerning her rate of pay.6Sternberg questioned her about the 3-hour differentialbetween her pay and the hours worked. Stein confirmedwhat 'Sternberg had learned from Dr. Brown and Dr.Janower, that one -hour had been added to her pay inconsideration of a babysitting problem. She informed himthat the other 2 hours had appeared on her paycheckwithout explanation and that she had not questioned theinclusion of these hours. Sternberg asked Stein whether sheconsidered it dishonest to have accepted this additionalpay and she replied that she did not. Sternberg told Steinthat he was not going to pay her for hours not worked butdid offer to raise her rate of pay to $3.94 per hour, which,as he told her, was the rate Rosemary Mazglad, also amedical assistant,was receiving.Mrs. Stein did not agreewith or accept what Sternberg told her concerning her rateof pay.Stein and Sternberg had a second conversation in regardto the pay issue on Tuesday, October 22. This conversa-tion, I find, was initiated by Stein. During the conversa-tion,which lasted between 30 and 45 minutes, Steinrepeatedly referred to the rate of pay offered her as areduction in pay. Sternberg reiterated that he was notgoing to pay for hours not worked and that he did not seethis as a reduction-inpay. Sternberg characterized Mrs.Stein as being both more upsetand more angry than shehad been on Monday.Stein's recollection of the Tuesday meeting with Stern-berg conforms fairly closely to Sternberg's recollection ofthe Thursdaymeeting discussedinfra.She recalled howev-er that at the conclusion of the Tuesday meeting she statedthat she would have to think about what she had been toldand did not know whether she would return to work onThursday.Park General's clinics--are not open for patient care onWednesdays. On Wednesday, October 23, 1974, Steintelephoned James Thornburg, business representative forthe Union and explained what had happened to her. He6 Stein'acknowledged that she may have had a conversation withSternberg on Monday,October 21. However she did not recall anyconversation with him on that date regarding her rate of pay. Sternberg,however,testified affirmatively that a conversation on this subject tookplace on Monday,October 21.The record indicates,without contradiction,that throughout the week of October21 to25, Joan Stem was in an upset ordifficultmental and emotional state, reflectedby the factthat on severaloccasions,while discussingher rate of pay, she became considerably chokedup and/or broke down in tears. Steinberg's recollection was unencumberedby an anxious emotional state and Ins testimony concerning thisconversation was consistent with his earlier testimony to the effect that heinvestigated the accuracy of Stein'sOctober14 statement to him concerningher pay. I have noted that Stein's version of the conversation she alleged tohave had with Sternberg on Tuesday,October 22,included all of the mattersSternberg related to have occurred on October 21 and October22, 1974.Also noted was Rosemary Mazglad's observation of Stem going toSteinberg'sofficeon October 21. I therefore credit the testimony ofSternberg over Stein'sinability to recall the conversation and find that Steinand Sternberg had a conversation concerning her rateof pay on October 21.7 Stem had also contacted the RegionalOffice of the National LaborRelations Board on either Tuesday or Wednesday.She testified that shediscussed the alleged reduction of her wages with the"Officer of the Day"stated that he would send her union literature and askedher to find out how many employees would be interested inconsidering union membership.On the same day Stein called Rosemary Mazglad, theemployeewhose wages Sternberg had mentioned incomparison to Stein's. By her own testimony, Stein wasvery upset by this time. She told Mazglad that her wageshad been reduced because of Mazglad's and inquired ifanything could be done. She also informed Mazglad thatshe had looked into the possibility of a union and inquiredof Mazglad's interest therein. Stein then called JerilynMcMahan, another medical assistant at Lincoln Park.McMahan credibly testified that Stein explained about thedecrease in her rate of pay, indicated that she felt that thiswas unfair and "felt that this might happen to anotheremployee, and she would not like this-to happen to anyoneelse."Mrs. Stein arranged for a meeting at McMahan'shome later that afternoon.Stein,Mazglad, and McMahan met at McMahan's houseat 4 p.m. on October 23. The three-medical assistantsdiscussed Stein's pay and indicated that other employeesmight be unhappy with their pay. Stein told them that shehad called the Union for literature and information. Theydiscussed contacting other employees to determine wheth-er they might be interested in unionization.?On Thursday, October 24 Stein and Sternberg onceagain discussed Stein's rate of pay.8 They argued againover whether the refusal to pay her on the basis underwhich she had previously been paid was a reduction in payor a correction of an error previously committed. Sternbergreiterated that he thought it had been dishonest of Steinnot to bring this to Respondent's attention earlier. Heagain indicated that he would pay her the highest rate forthe medical assistant's position ($3,94 an hour) but that hewould only pay her for the hours she actually worked. Atthe conclusion of this hour long conversation Sternbergindicated that Stein" could appeal, to, Dr. Brown` or Dr.Janower. She asked to do so and Dr. Janower was called toSternberg's office from the medical floor. Dr. Janowerstated immediately, that he was familiar with the situationand that he agreed with Sternberg as to what Stein's hoursand rate of pay would be. Throughout this meeting Steinand was informed that such actions did not come within the purview of theNational Labor Relations Board. She also told the "Officer of the Day" thatshe intended to contact a union and wished a record-made for her futureprotection.Stem's contact with the National Labor Relations Board duringthat week is not alleged as a causative factor in her discharge.However, itdoes show, to a certain extent, her depth of feeling in regard to what shedeemed to be an unjust decrease in her wages.Ispecifically rejectRespondent's inference in brief that there was anything sinister in her call totheLabor Board.Recourse to this Agency is to be protected, notdiscouraged..a Steins description of a conversation with Sternberg on Tuesday,October 22 is substantially similar to Steinberg's description of theThursday,October 24 conversation. I am included to credit Steinberg'srecollection because, as previously noted, Mrs. Stein's emotional statethroughout the week was such as might reasonably be expected to interferewith her powers of recollection as to such secondary matters as the specificday on which a statement was made On the other hand Sternberg was veryspecific about the time,date and content of the conversations and indicatedthat his memory was aided by connecting the conversation with anotherevent,the transfer of an employee to his office,which occurred on a datecertain. PARK GENERAL CLINIC543was argumentative, loud, aggravated, and increasinglyupset.On Thursday, October 24, Mrs. Stein received theliterature and authorization cards she had requested fromthe Union. When she went to work on Friday, October 25,she informed McMahan that she had the literature andtalked to two other employees to determine whether theywould be interested in union representation.On duty at Lincoln Park on Friday morning was MichaelSampson, D.O. Dr. Sampson had on occasion treated Mrs.Stein and members of her family professionally and had afriendly relationship with Stein and other medical assist-ants at the clinic. During the course of the morning ofFriday, October 25 Stein had a series of three conversa-tionswith Dr. Sampson. Initially, Dr. Sampson merelyasked Stein how she was, to which she replied "I was upsetat the time and I told him don't ask." Shortly thereafter,Stein apologized to Dr. Sampson for having been so abruptearlier and explained that she was upset.. In response to hisinquiry as thereasonfor her upset state, she explained thewage decrease.Dr. Sampson indicated that he had notheard of this before and, according to the testimony ofStein as corroborated by Mazglad and McMahan, indicat-ed that he would look into it for her .9At around noon, Stein initiated a third conversation withDr. Sampson in the privacy of a vacant patient room. ShetoldDr. Sampson "I had called a union representativebecause of my wages" and that she had discussed this withother employees. She told him that because an insufficientnumber of employees had indicated an interest in theUnion she was not going to pursue the matter any further.To this point the testimony of Stein and Sampson are inagreement.Mrs. Stein further testified however that shetold Sampson about her decision to terminate any unionactivity so that management, particularly Mr. Sternberg,would not learn about the union activity "by way of thegrapevine." She told him that she would prefer that theyknew it from her directly. According to Stein, theconversation concluded with Dr. Sampson stating that hewould go to lunch with Mr. Sternberg and would try tofind out more information concerning her wages. Mrs.Steinthen observed Dr. Sampson talking to MichaelLinten, Sternberg's field representative, heard her namementioned,and saw Linten go upstairs, where officesincluding that of Sternberg are located.Mrs. Stein'stestimony in this regard is undenied. Dr. Sampson'stestimony is that Stein told him about her union activityand her intention to drop such activity, but asked him tokeep it confidential. He denied relating her conversation toMr. Sternberg. In regard to this conversation, I credit thetestimony of Stein. Had Mrs. Stein wished to keep herunion activity confidential, as Dr. Sampson testified, itwould have been unlikely that she would have discussed itwith him in view of her belief that he was a member ofmanagement.9Dr. Sampson's recollectionof this conversationisnot in substantialconflictwith thatof Stem,Mazglad,and McMahan.He recalled tellingStem that he would attemptto get a clearexplanation for her but added thathe could notdo anythingin regardto her rate of pay as thatwas a matternot within his control10The foregoing description of this conversation comes substantiallyStillon Friday,Mrs.Mazglad observed that Steincontinued to be upset in regard to her pay. Because theirearlier conversation had led Mazglad to believe that Stein'spay had been reduced because of her own, Mazglad askedStein whether she thought "it would do any good if I wentup and talked to Sternberg with you." Initially SteindeclinedMazglad's offer.When Mazglad repeated theoffer however, she accepted it. Mazglad's stated intent inmaking this offer was to assist Stein. She had not intendedto discuss any personal dissatisfaction with the rates of paywith Sternberg.Mrs.Stein and Mazglad went to Sternberg's office inthe early afternoon of Friday, October 25, and had aconversation which lasted approximately an hour. Mrs.Mazglad told Sternberg that she was not being hurt byStein receiving a higher rate of pay and that she did notwant Stein's pay to be reduced because of her. Mr.Sternberg explained that it was not only Mazglad's payrate but that of two other medical assistants who weremaking the same rate and that at the present time he couldnot go above that pay scale. At some point in theconversation Steinmade a plea for Sternberg to giveMazglad a higher rate of pay. Sternberg replied that thatwas not Stein's concern and that the discussion was inregard to Stein's rate of pay. Stein apologized andindicated that she was merely conveying her personalfeelings.Mazglad told Sternberg that the other employeeswould like wage increases semianually rather than annual-ly as was Respondent's practice at that time. Sternberg toldboth medicalassistantsthat the rates of pay and the timingof wage increases, as well as other working conditions,would be looked into in December.Sternberg asked Stein whether she would accept the$3.94 per hour rate which Mazglad and certain othermedical assistants were receiving. Stein replied that shebelieved that she deserved that plus an additional 25 centsan hour due her because of the babysitting problem andthe additional 2 hours pay which she had previously beengiven. Sternberg again asked her how the extra 2 hours payhad come about and questioned her honesty in acceptingit.Stein repeated her earlieranswers.10During this conversation Stein told Sternberg that she"was sure that Doctor Sampson had told him what, I hadtold Doctor Sampson." Sternberg did not answer ,with a"yes" or "no." Stein took his "uh huh" as an affirmativeanswer. She also told him of her telephone call to theRegional Office of the National Labor Relations Board.Shortly after Stein and Mazglad left Sternberg's office,Mrs. Stein's husband called Sternberg and asked:to discusshiswife's pay and problems. A meeting was set for 5:30p.m. Sternberg testified that he made a decision toterminate Stein at this time but decided to hold up oneffectuating this decision until after his meeting with Mr.Stein.He waited for Mr. Stein until 7:30 p.m., but Mr.Stein never showed up.from the testimony of Rosemary Mazglad.This testimony, from adisinterestedwitness still employed by Respondent,was in substantialagreement with major portions of the testimony of both Stein and Sternbergand is worthy of belief as the best representation of what took place duringthis meeting.See, e.g.,Georgia RugMali131 NLRB 1304, fn. 2 (1961). 544DECISIONSOF NATIONALLABOR RELATIONS BOARDAs previously noted, Joan Stein had earlier concludedthat an insufficient number of employees were interested towarrant further pursuit of union representation. When shereported this to Union Representative Thornburg onFriday, he asked her to secure signed authorization cardsfrom those who were interested and to mail the names andaddresses of other employees to hun. Shortly before the 6p.m. closing time at the clinic, Stein returned to the clinicand gave out union cards, in the waiting room, to severalemployees.11 She asked one employee to hand some out toother employees in the office, and requested that the signedcards be brought to her at her vehicle in the parking lot.Joan Stein and her husband waited in the parking lotuntil around 6:30 p.m. She received nine or ten signedpledge cards and, while there, observed Dr. Sampsoncoming out o? the clinic. She did not know, however,whether Dr. Sampson or any members of managementobserved her.E.The DischargeMrs.Stein'snext workday was Monday, October 28.She arrived at the clinic just prior to 10 a.m. and wasinformed that Sternberg wanted to see her. After waitinguntil Sternberg was alone in his office she went in and thefollowing conversation took place: 12Mr.Steinberg told me that the prior week was one ofthe worst weeks he had ever experienced. And, then Itold him that I agreed with him, it was one of the worstexperiences for me also. He said that on Friday, mybringingRosemary up to see him was not proper. Iinterrupted him and . . . after I had agreed with Mr.Sternberg that the prior week had been a veryuncomfortable week for both of us he told me that hedid not think it was right that I brought Rosemary upto the office to talk to, him on Friday. At that point Iinterrupted him and told him that Rosemary had askedme to comeup with her. It was not the way he said it.And, he basically told me that no matter who askedwho to come up to the office, it was still myresponsibility.He told me that my husband's callingthe office,making anappointment to come and seehim, was notreally called for. He said that he waited Ibelieve,until 7 o'clock that night, and my husbandnever showed. I told Mr. Sternberg that I did not wantmy husband to call, and that I felt the reason why hedid not showwas becausehe did not want to makeanyof thematters worsethan they were already. I agreedwith him that he should have called and canceled hisappointment, which he did not do ... Mr. Sternbergtold me that he felt, and the doctors had felt that theyhad been more than kind to me as far as the past week,and they had - I don't know if I'm using the rightword when I say, kind. They felt that they had been fairtome and that I had not reciprocated in the samemanner.And when he said that I told him that if they11 I reject Respondent's contention that Stein lied when she earlier toldDr. Sampson that she was not going to pursue the unionactivity further. Atthat time I find,that was her intention.She exercised the human perogahveto change her mind,after discussing the matter with Thornburg.12The uncontradicted testimony of Joan Stein.had in fact told me about my wage decrease before Istarted work, or, on the morning that I started work,that the whole week never would have happened. I toldhim that that was one thing that I felt they had - onekindness they had not shown me, and that was why Iwas upset. He told me that my actions nevertheless hadshown that they had no alternative but to terminate myservices.F.Evidence Relating to AnimusDuring the noon hour on Monday, October 28, shortlyafter Joan Stein's discharge, Jerilyn McMahan and twoother medicalassistantsappeared at Mr. Sternberg's officeand asked to speak with him. McMahan told Sternberg:We were unhappy, I explained to him that we wereunhappy over her [Stein's] termination; that we felt weshould come up and let him know that we wereunhappy about it. And our main purpose to go up therewas to protest her being terminated. And, we wereletting him know that we didn't like it.Q. (By Mr.. Lewis) Did he make any response towhat you told him?A.Only that this is our right to disagree with him.Q.Now is this the extent of his remarks? Did heindicate to you anything which was not your right?A.No. Only that we had suggested that we wereupset enough that we might leave. He said that this, asan employer, he could not tolerate. That he was forcedto take actionagainst usif we did so.13'Joan Stein testified to an event in 1971 or 1972 whichGeneral Counsel contended evidences union animus. Atthat time, during a conversation between Dr. Janower andseveral of the medicalassistants, Stein made a reference tounionization and Dr. Janower quickly replied that as longas he was at the clinic, there would never be a union. Thetestimony stands undenied and is credited.IV. ANALYSIS AND CONCLUSIONSA.Was Mrs Stein Discharged Because of herUnion or Protected Concerted ActivitiesJoan Stein's venture into union activity was quicklyfollowed by her discharge, thus giving rise to an inferencethat the discharge was the result of such activity. In orderto stand however, this inference must be supported byevidence that Respondent had knowledge of such activitiesand harbored animus toward those who would so engage.141.Knowledge of the union activityTo be found herein, knowledge of the union activitywould have to derive from Stein's October 25 conversationwithDr. Sampson or be established from the circum-13This undemed testimony, which comes from an individual in theemploy of the party against whom it maybe used, is credited.Georgia RugMild supra.14See,e.g.Bayliner Marine Corporation,215 NLRB No. 11 (1974). PARK GENERAL CLINIC545stances surrounding the union activity itself.There is nodirect evidence of such knowledge.a.Imputed knowledge-Dr. Sampson's supervisorystatusMrs.Stein"confessed"her union activities to Dr.Sampson in an effort to protect herself from a discrimina-tory discharge.She wanted Respondent to learn from herrather than from the"grapevine,"that she had engaged inthese activities and to learn that, because they had borneno fruit, she was ceasing to pursue them. She deemed Dr.Sampson to be a member of management or at least aconduit thereto.If Dr.Sampson is a statutory supervisor, as contended byGeneral Counsel,his knowledge of Joan Stein's activitieswould be imputed to Respondent.15 Thus, consideration ofDr. Sampson's status is warranted.The record reflects thatDr. Sampson works at the Lincoln Park Clinic on Fridays,at which time he is the more senior of the two doctors ofOsteopathy present. In the course of their duties, Dr.Sampson and the other doctors give instructions to themedical assistants,X-ray technicians,and receptionistsconcerning what they are to do for the various patientsunder the doctor's care.These include directions toadminister medications and injections,give electrocardio-gram examinations,draw blood,schedule patients for tests,arrange for examinations by specialists, arrange forhospitaladmissions,takeX-rays, and take actions withrespect to patient charts.The record reflects that ifanyofthese functions were to be performed improperly, thedoctor could call this to the attention of the medicalassistantorX-ray technician and direct that it beperformed properly, then and in the future. The doctorsmight also admonish medical assistants whose tardinessdelays them in the performance of their medical duties.The medical assistants are hired by Sternberg or his fieldrepresentative,Michael Vinten.Theyare neither inter-viewed nor hired by the doctors. While no one isdesignated as a supervisor at any of the clinics;Sternbergor Vinten spend a portiom of every workday at each clinic.In case of an emergency,Sternbergor Vinten would becalled and can reachanyof the clinics within 25 minutes.Sternberg handles all matters pertainingto employeerelations and has directed the doctorsthat theyare to leavethis function to him. The record contains uncontradictedtestimony thatDr. Sampson is not empowered byRespondent to hire,fire, transfer, demote,reward,reward, orotherwise affect the tenure or remunerationof otheremployees.He has made some recommendations in regardto the tenure or rate of pay of certain medical assistants.However such recommendations have carried little weight,and, if effectuated at all,were effectuated only subsequentto an independent investigationby Sternberg.Dr.Sampson works at various clinics for Park Generalpursuant to a schedule which he receives each week. Hegenerally works at the Woodward Clinic for 3 or 4 days perweek and his responsibilities at that clinic are essentiallythe same as at Lincoln Park.On one occasion however,according to Stein,sometime inAprilorMay of 1974,Sampson told her that he was in charge at the Woodwardoffice.Dr.Sampson owns no portion of the Park GeneralClinic business operation and is paid an annual salary. Hisincome is not dependent upon the number of patients hesees.The medical assistants,X-ray technicians, andreceptionists are hourly rated employees.The doctorsreceive certain insurance benefits which are not providedfor hourlypaid employees.The relationship of the osteopathic physicians employedby Respondent to the medical assistantsand X-raytechnicians is, I find,that of more skilled employees tothose withlesser skills.Indeed,as the very job title implies,it is inherent in the functions of medical assistants to assistand take directions from the doctors.Such directions,while based upon the skill and learning of the doctors, areroutine,at least in the context of a medical clinic. As theBoard stated inDoctors Hospitalof Modesto,Inc., a whollyowned subsidiaryof NationalMedical Enterprises,Inc.,183NLRII 950(1970),an analytically analogous situation:The Employer's registered nurses are a highly trainedgroup of professionals who normally inform other,lesser skilled,employees as to the work to be performedfor patients and insure that such work is done. But,theirdaily on-the-job duties and authority in thisregard are solely a product of their highly developedprofessional skills and do not,without more,constitutean exercise of supervisory authority in the interest oftheir employer.Based upon the foregoing and the record as a whole Iconclude that Dr. Michael Sampson is an employee ofRespondent and does not possess the indieia of supervisorystatuswithin the definition of Section 2(11) of the Act.Accordingly,Dr. Sampson's knowledge of Joan Stein'sunion activity cannot be imputed to Respondent.b.Knowledge based uponeircumstantidl eviderceKnowledge of union activity need not always beestablished by directevidence.The Boardand the courtshave long heldthat reliancemay beplaced uponcircumstantial evidenceand thatknowledge may beinferred from the recordas a whole.16In theinstant casetwo factors, other than the Employer'sdenials,weigh against an inferenceof knowledge. First,there is evidence that the employeesintendedto engage inthese activities in secrecy.Secondisevidence that theEmployer didnot have supervisors locatedso that theymight,without engaging in unlawful surveillance, observethe union activity.Offsettingthese fdctdrs,and militatingtoward a fordingof knowledge, was evidencethat, in fact,the unionactivitywasengaged in openly, at least onFriday evening, October 25. On thatdate, Joan Steindistributedand causedto be distributedunion cards andliterature to a majority of the Employer's small comple-ment of employees in the clinic's waiting roomand office.15 See,e.g.Montgomery Ward &Co.,115 NLRB 645,647 (1956),affd.242 F.2d 497,501 (C.A. 2, 1957).16 See,e.g.Midland ContainerCorp.,190 NLRB 328(1971);Wiese PlowWelding Co., Inc.,123 NLRB 616 (1959);F.W. Woolworth Co. v. N.LR.B.,121 F.2d 658,660 (C.A. 2,1941). 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDSternberg was present in the building at the time, waitingfor Stein's husband.Moreover, I do not credit Dr. Sampson's statement thathe did not repeat Stein's statements to Sternberg. While hetestified that he deemed his - conversation with her to beconfidential, he was observed, almost immediately afterthat conversation, in conversation with Linten, Sternberg'sfield representative (and a supervisor admittedly empow-ered to hire medicalassistants).Stein's name was men-tioned.No other explanation was offered or is plausibleexcept that Dr. Sampson was relatingStein's conversationto Linten. I would conclude from this undenied occurrencethatDr. Sampson told Linten of Stein's activity. Thiswould establish the requisite knowledge in itself. It alsocontradicts Dr. Sampson's claim that he held confidentialthat which Stein had told him. Further, within the hour,Dr. Sampson and Sternberg lunched together. Later, whenJoanStein askedSternberg whether Dr. Sampson had toldhim of their conversation, Sternberg answered in a mannernormally understood to be an affirmative response. HadDr. Sampson not related the conversation to Sternberg, amore logicalresponse for Sternberg to make would havebeen either a denial or a question as to what conversationStein had reference.I note also that Sternberg was aware ofStein's telephonecontact with the National Labor Relations Board. Thisinformation would have alerted him to the possibility ofunion activity.Finally, I note that in the discharge interview, Sternbergtold Stein that he felt that she had not been "fair" to theemployer and that her "actions" had shown that Respon-dent had no alternative but to discharge her. Thislanguage,while ambiguous, would appear to refer to morethanStein'swage complaint. An employee's complaintabout herwages,while possibly unreasonable or unjusti-fied, would not likely be termed "unfair," and the use ofthe plural "actions" indicates that something in addition toher wagecomplaint was on Sternberg's mind. The onlyother "actions"engaged inby Stein were her unionactivities and her accompanying of Mazglad to Sternberg'soffice, both of which I find to be protected by the Act.17On balance, I therefore conclude that the circumstantialevidenceissufficient towarrant a conclusion thatRespondenthad knowledge of Joan Stein's union activity.2.AnimusThe joining together of employees for the aid andprotection of any or all of them isthe essenceof unionism.The record,while containingno evidence of recentexpressions of animusspecifically directed against formal-ized labor organizations, does establish animus towardemployees acting inconcert.The animus, I fmd, wasdemonstratedby Sternberg in his statements to Stein at thetime of her termination, objecting to and holding herresponsiblefor the presence of Mazglad at their Fridaymeeting, and in his statementsto other medicalassistantson Monday, after Stein's termination, threatening themwith retaliatory action if they concertedly protested Stein'sdischarge by walking out 18 In view of these expressions ofanimus, Dr. Janower's 1971 or 1972 statement to the effectthat there would be no unions at Park General while hewas there, while remote, was not isolated and is entitled toat least slight weight as evidencing animus, which weight Ihave accorded to it.3.Was Joan Stein engaged in protected,concerted activityJoan Stein was discharged on Monday, October 28, thefirstworkday following the meeting between Stein,Mazglad, and Sternberg. Indeed, Sternberg alleged that thedecision to discharge her was made almost immediatelyafter that meeting. What then was there about this meeting,as distinguished from all of the other confrontations thatweek, to bring about the ultimate sanction in the employeerelations arsenal? Theanswer, at least in substantial part, Ifmd, is to be found in Sternberg's statement upondischargingStein,that it was not proper for her to haveasked Rosemary (Mazglad) to come up with her, and thateven if Rosemary had initiated the meeting, it was stillStein's"responsibility." That this was a substantial factorin Sternberg's decisionis evidenced by his,emphasis of it inthat conversation. It is also evidenced by Sternberg'sanimosity toward concerted action, as demonstrated by histhreat to several of the medicalassistantswhen theythreatened to walk out in protest over Stein's discharge aspreviously discussed.Was, then, the meeting of October 25 concerted activityfor the purposes of mutual aid or protection such that adischarge for participation therein would be entitled to theprotections of the Act.Two employees were acting together at least to resolvethe grievance of one of them. General Counsel contendsthat the meeting was held in regard to the wages of at leastfour employees. This contention, I find, is belied by thetestimony of Stein and Mazglad. Their intentions weresolely to speak to Sternberg aboutStein's rateof pay andany mention of the rate of pay of other employees wasincidental to the purposes of the meeting.Thisconclusion,however, does not complete the inquiry,forGeneral Counsel furthercontendsthat even if, themeeting was solely concerned with Mrs. Stein's wages, theactivitywas both concerted and protected. In thesecontentions, the General Counsel is supported by a longand venerable line of authority. Judge Learned Hand,speaking for the Second Circuit Court of Appeals, in 1942,in the caseofN.L.R.B. v. Peter Cailler Kohler SwissChocolates Company,130 F.2d 503, stated the followingprinciple at pp. 505-506:When all the other workmen in a shop make commoncausewith a fellow workman over his separategrievance,and go out on strike in his support, they1TThese statements by Sternberg evidence motivation for the dischargeactivity herein nor St-berg's response,however,were framed with theas well as knowledge of the union activities.legal niceties in mind.Ifind that Sternberg's response connotes animusrs In reaching this conclusion,I am not unmindful of the recent healthtoward both concerted and union activity. The October' 28 statement,care industry amendments to the Act,proscribing,in Sec. 8(g), strikes andhowever,was not alleged as an independent unfair labor practice and Ipicketing without notice,with certain exceptions.Neither the employees'make no finding in that regard. PARK GENERAL CLINIC547engage ina "concerted activity" iFor "mutual aid orprotection," although the aggrieved workman is theonly one of them who has any immediate stake in theoutcome. The rest know that by their action each oneof them assures himself, in case his turn ever comes, ofthe support of the one whom they are all then helping;and the solidarity so established is the "mutual aid" inthe most literalsense,as nobody doubts.Thislanguage wasquoted with approval by the SupremeCourt inN.L.RB. v.Houston InsulationContractorsAssociation,386 U.S. 664, 666 (1967).See, also,PauleyPaving Company, Inc.,200 NLRB 861 (1972), wherein threeemployees who briefly stopped work to hear what hadhappened to a fourth employee who had been dischargedwere held engaged in a protected work stoppage;and B &P Motor Express Incorporated,171NLRB 1289 (1968),enfd. 413 F.2d 1021 (C.A. 7, 1969), in which a group ofemployees who walked out in support of an employee whohad been discharged when she refused to work unless shereceived a higher rate of pay were held to be engaged in aprotected work stoppage. See alsoRoss Valley Savings &Loan Association,194 NLRB 270 (1971), wherein it wasstated that concerted activity among employees requiresbut a speaker and listener.In the above-cited cases, the employees supported theirfellow employee by engaging in what the employersconsidered to be work stoppages. In the instant case, Mrs.Mazglad lent her support in a less strident, but no lessobvious,manner.Itwould not effectuate the purposes andpolicies of the Act to accord protection to employees onlyif they strike, and deny it to those who attempt to resolvedisputesby more peaceable means.It also matters not to the resolution herein that JoanStein mighthave been wrong; that her complaint may havebeen without merit and her demands unreasonable. Themeritsof employee complaints are irrelevant to thequestionof whether they are protected.Spinoza, Inc.,199NLRB 525 (1972);Mushroom Transportation Co., Inc.,142NLRB 1150, 1158 (1963), reversed on other grounds 330F.2d 683 (C.A. 3, 1964). Also irrelevant is the unreasona-blenessor lack of wisdom of the employees' decision toengagein concerted activity.N.L.R.B. v.WashingtonAluminum Co.,370 U.S. 9 (1962);Detroit Forming Inc., 204NLRB 205 (1973).B.Conclusions-The Reasonsfor theDischargeRespondent contendedthat Sternbergwas frustrated andannoyed by Joan Stein's refusal to accept his position inregard toher pay and byher repeated arguments on thatissue.Such frustration and annoyance are both plausibleand understandable.I do not doubt that one of the reasonsfor the discharge was thisconduct byStein.However, Ifind,based upon a complete evaluation of the recordtestimony and Respondent'sbrief in the light of myobservation of the witnesses'demeanor during the courseof the hearing,thatRespondent was motivated to dis-charge Joan Stein for two additional reasons, her unionactivityand her protected concertedactivity.Both of thesereasons were unlawful andboth weresubstantial factors inthe decision to discharge Stein.Cf.Erie Strayer Company,213NLRB No. 45 (1974). As previously discussed,Respondent disapproved of its employees acting concert-edly for the benefit of any or all of them. Joan Stein wasengaged in both a concerted nonunion activity,.and unionactivity.The former was engaged in during a face-to-faceconfrontation with Sternbergandwas expressly referred toby him in the discharge interview. The latter, I have found,was also known to Respondent and was impliedly referredto in that same interview. Had but the one lawful reasonexisted, I do not believe that Respondent would haveterminated Stein. In this regard I note that Sternbergtolerated Stein's arguments for three consecutive workdayswithout discharging her or even threatening to do so. Hadthesearguments alone reached the point where, inStemberg's mind, they warranted discharge, or begun toapproach that point, it could reasonably and logically havebeen expected that Sternberg would have so warned Stein.Sternberg did not do this however, and the.breaking pointwas not reached until Stein involved another employee inprotected concerted activity and engaged in conductwhich, I have found, gave rise to knowledge of Stein'sunion activity.I therefore find and conclude that the General Counselhas established by a preponderance of the credibleevidence thatRespondent discharged Joan Stein onOctober 28, 1974, in violation of Sections 8(a)(1) and (3) ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with itsoperations - set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.VI. THE REMEDYAs I have found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take the following affirmativeactions which are necessary to effectuate the policies of theAct.Having found that the Respondent discriminatorilyterminated Joan Stein, I shall recommend that theRespondent offer her immediate and full reinstatement toher former or substantially equivalent position withoutprejudice to any seniority rights or other privileges she mayenjoy. Respondent shall make her whole for any loss of payshemay have suffered by reason of the discriminationagainst her by payment to her of a sum equal to that whichshe would have received as earnings from the date of herdischarge until she is fully reinstated or receives a validoffer of reinstatement less any net interim earnings. As noallegation was made that the rate of pay offered Stein wasdiscriminatory I find that it is at that rate, plus anyincreases given comparably paid medical assistants, thather backpay should be computed. Backpay is to becomputed on a quarterly basis in the manner established 548DECISIONSOF NATIONAL LABORRELATIONS BOARDby the Board inF.W.Woolworth Company,90 NLRB 289(1950),with interest thereon at the'rate of 6 percent perannum to be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).On the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily terminating and refusing toreinstate Joan Stein because of her activities on behalf oftheUnion and because of her protected concertedactivities,Respondent engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 1sRespondent,, Richard M. Brown, D.O. and Donald R.Janower,D.O., a Co-Partnership d/b/a Park GeneralClinic,Detroit,Michigan, its officers, agents, successorsand assigns, shall:1.Cease and desist from:(a)Discharging employees and refusing to reinstate themin order to discourage employees from engaging in anyunion or protected concerted activities.(b) Inanylikeor relatedmanner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form labor organiza-19 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.tions, to- join or assist Local 79, Service EmployeesInternationalUnion,AFL-CIO,oranyother labororganization,to bargain collectively with representatives oftheir own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a) Offer toJoan Stein immediate and full reinstatementto her former or substantially equivalent position,withoutprejudice to her seniority or other rights and privilegespreviously enjoyed,and make her whole foranyloss ofearnings she may have suffered by the reason of thediscrimination against her in the manner set forth in thesection of this Decision entitled"The Remedy."(b) Preserve,and upon request,make available to theBoard or its agents for examination copies of all payrollrecords,social security payment records and reports andallother reports necessary to analyze the amount ofbackpay due under this Order.(c)Post at its facilities copies of the notice attachedhereto and marked"Appendix." 20 Copies of said notice,on forms duly providedby theRegionalDirector forRegion 7,afterbeing duly signed by Respondent'srepresentatives shall be postedby theRespondent immedi-ately upon receipt thereof and be maintainedby it for 60consecutive days thereafter in conspicuous places,includ-ing all places where notices to employees are customarilyposted.Reasonable steps shallbe taken byRespondent toensure that said notices are not altered,defaced, or coveredby anyothermaterial.(d) Notify theRegional Director for Region 7, in writing,within 20 days from the date of this Order,what steps theRespondent has taken to comply herewith.20 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."